Case 1:19-cv-08034-ALC-OTW Document 20 Filed 10/25/19 Page1of1

TH-34 . Rev:2014-1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) lev ( 7 | )/ )

-against- NOTICE OF CHANGE OF

ADDRESS

 

 

(List the full name(s) of the defendant(s)/respondent(s).}

I hereby notify the Court that my address has changed to the following:

NAW OWES

Name (Last, First, Mi)

250 Pak Ke I~ 7 Fleee

 

Address City

State 3 Zip Code
Ctl BIE = ie Os eet XN f (OIE tf
; ar Se a ny A

“4 at re”

  

 

 

arvnt Tt TT T TT
